Citation Nr: 9917398	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from April 1957 to 
February 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a November 1993 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran filed an NOD in 
April 1994, and an SOC was issued by the RO in June 1994.  
The veteran also filed a substantive appeal in June 1994.  
Supplemental statements of the case (SSOC) were issued in 
November 1996, June 1997, and January 1999.  The veteran was 
scheduled for, but later canceled, a Travel Board hearing.  

The Board notes that, in its initial rating decisions and 
subsequent SOC, the RO rated the veteran for both PTSD and a 
nervous disorder.  Later-issued SSOCs noted just the issue of 
PTSD.  A review of the veteran's VA Form 21-526 (Veteran's 
Application for Compensation or Pension), dated in July 1993, 
does not reflect any specific contention as to the nature of 
the disease or injury the veteran was claiming, but rather 
notes, "see attachments."  The attachments noted the 
veteran's treatment and diagnosis for PTSD.  Subsequently-
received service medical records note the veteran's 
hospitalization and treatment for stress and anxiety, which 
was diagnosed as immature personality disorder, although this 
was later found to have been a temporary condition.  
Therefore, given the veteran's contentions of stress and 
anxiety related to his flight missions into Vietnam, as well 
as the nature and overlapping symptomatology between PTSD and 
a nervous condition, the Board will treat the issue before it 
as a claim solely for PTSD.  



REMAND

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that, during the course 
of his duties as an aircraft loadmaster with the 1st Military 
Airlift Squadron (MAS), he witnessed the remains of dead 
servicemen being returned to the United States.  This, the 
veteran contends, was an extremely stressful incident.  
Solely for the purpose of determining the well-groundedness 
of his claim, these contentions will be deemed credible.  See 
King, supra.  Furthermore, there has been a medical diagnosis 
of PTSD, attributed to the alleged stressor incident, made by 
VA examiners in August 1993 and October 1996.  Accordingly, 
the Board finds that the claim is plausible, as there is 
evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of stressors experienced in service.  See 
Caluza, supra.

Once a PTSD claim has been determined to be well grounded, 
however, it does not necessarily mean the claim will be 
granted.  The United States Court of Veterans Appeals 
(redesignated the United States Court of Appeals for Veterans 
Claims, effective March 1, 1999) has emphasized that,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

As noted above, the establishment of a plausible claim does 
not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f), as 
amended at 64 Fed. Reg. 32,807-808 (June 18, 1999).

If the claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

Regarding the veteran's claimed stressors, that of witnessing 
the remains of deceased servicemen being returned to the 
United States from Vietnam, as well as the stress and anxiety 
of flying aboard C-133 aircraft into Vietnam, the Board notes 
that the evidence of record does not support that these 
particular claimed stressors are in any way combat-related.  
Accordingly, as his reported stressors are not combat-
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors, and the Board must 
determine whether service records or other independent 
credible evidence corroborates the alleged stressors.  See 
Dizolgio, supra.  

In this regard, the Board notes that a review of the 
veteran's claims file reflects that, in July 1993, he was 
examined at the VA medical center (VAMC) at Martinsburg, WV, 
as part of a psycho/social assessment.  A report of the 
assessment noted that the veteran flew about 90 missions in 
C-133 aircraft from the United States to Vietnam while 
assigned to the 1st MAS, 436 Military Airlift Wing out of 
Dover Air Force Base.  He reported having been grounded for a 
period of time for psychological problems, including having 
nightmares about an incident in which he had inadvertently 
loaded cargo onto a plane improperly, which could have caused 
(but did not cause) the crew to be killed; he was later 
returned to flight status.  The veteran also recalled that, 
on many occasions, he was required to onload aluminum boxes 
containing the remains of U.S. servicemen killed in action 
(KIA).  He noted that in March 1969, while involved in the 
onloading procedure, he discovered that one of the dead 
servicemen was his wife's cousin, 1st Lt. Francis Eugene 
Seivers, Jr.  A serviceman by that name was later confirmed 
by the RO as having been killed in Vietnam in March 1969. 

On VA examination in August 1993, the veteran was again noted 
to have taken part in numerous missions to Vietnam, and 
reported that his work as a "loadmaster" had made him quite 
anxious.  He reported that his aircraft routinely returned to 
the United States with the remains of those servicemen killed 
in action.  The veteran noted that, upon his planes' reaching 
the United States, Customs Service inspectors would randomly 
search some of the containers holding the dead servicemen to 
check for illegal contraband.  He reported that the sight and 
smell of the bodies was particularly traumatic.  A diagnosis 
of PTSD was reported, based upon this reported stressor.  
Thereafter, upon VA examinations in October 1996 and May 
1997, the veteran again recounted the search of the body 
containers by Customs Service inspectors.  However, he 
reported that only on one occasion had his plane transported 
the bodies of servicemen killed in action.  

We note that the veteran's account contention regarding the 
number of flights he made with the remains of dead servicemen 
changed over the course of his VA examinations from "many 
occasions" to just "one occasion."  In any event, he has 
been diagnosed with PTSD based on his one reported traumatic 
experience following the Customs Service inspection of the 
body containers.  As noted above, lay testimony, by itself, 
will not be sufficient to establish the alleged stressor, and 
we find no credible supporting evidence in the file that the 
veteran did in fact return from Vietnam on an aircraft that 
contained the remains of U.S. servicemen, or that he 
witnessed a Customs Service inspection of those remains.  
However, given the plausibility of the veteran's contentions, 
we believe additional development is warranted before we 
reach a decision on his claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  An additional request should be made to the 
veteran, with a copy to his representative, 
that he provide as much detail as possible 
regarding his claimed stressor, in which he 
witnessed the examination of the remains of 
U.S. servicemen by Customs Service inspectors.  
The veteran should be asked to provide specific 
details of the claimed stressful event, such as 
an approximate date, location, detailed 
description of pertinent events, and 
identifying information concerning any other 
individuals involved in the event, including 
their names, ranks, units of assignment, or any 
other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence of the 
claimed stressful event and that he must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.

2.  The RO should then take the information in 
the claims file regarding the event the veteran 
believes caused his PTSD, plus any additional 
information provided by the veteran as a result 
of this Remand, and resubmit a detailed summary 
to U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  That 
organization should be requested to verify, if 
possible, through cargo or passenger manifests 
or other supportive evidence, whether the 
veteran's squadron routinely transported the 
remains of U.S. servicemen back to the United 
States from Vietnam, and whether the veteran 
took part in any such shipments of remains.  In 
addition, USASCRUR should be asked to confirm 
whether Customs Service inspectors routinely 
inspected the remains upon their return to the 
United States, with particular reference, as 
the veteran claims, to such inspections at 
Travers Air Force Base in California sometime 
in November or December 1969.

3.  Upon completion of the above, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for PTSD.  Whether a new psychiatric 
examination should be sought is left to the 
discretion of the RO.  If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to the 
veteran, and his representative.  Thereafter, 
the veteran and his representative should be 
given the opportunity to respond.  The case 
should be returned to the Board for further 
appellate consideration, if otherwise in order, 
following appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



